Citation Nr: 0500556	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of 
gallbladder removal with irritable bowel syndrome and 
diverticulitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971 
and from August 1971 to August 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the assigned rating for 
the veteran's service connected gastrointestinal/digestive 
disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's service connected residuals of gallbladder 
removal with irritable bowel syndrome and diverticulitis has 
been manifested by more or less constant abdominal distress 
with alternating constipation and diarrhea.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating, but no more, 
for residuals of gallbladder removal with irritable bowel 
syndrome and diverticulitis disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Codes 7318-
7319 (2004).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The Board concludes that a 30 percent rating, but no more, is 
warranted for the veteran's service-connected residuals of 
gallbladder removal with irritable bowel syndrome and 
diverticulitis.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
September 2003.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
It bears some emphasis that, except as otherwise discussed 
below, the evidence associated with the claims file since 
issuance of the last SSOC in October 2003 is largely historic 
in nature and does not carry the same probative weight for 
ascertaining the present level of disability and for 
assigning a current disability evaluation.  See Francisco 
supra.  The Board has found nothing in the historical record 
which would lead it to conclude that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the veteran's disability at issue beyond that set forth 
below. 

The veteran's service-connected disability is rated under 38 
C.F.R. § 4.114, which provides the schedule of ratings for 
the digestive system.  The Board points out that ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive, will not be combined with each 
other.  Instead, a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  The Board observes that certain provisions of 38 
C.F.R. § 4.114 were revised effective July 2, 2001; however, 
none of the diagnostic codes applicable to this case were 
changed.

The veteran's disability has been evaluated pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7318 for Gall Bladder 
removal and Diagnostic Code 7319, Irritable Colon Syndrome.  

Under Diagnostic Code 7318, removal of the gall bladder with 
no residual symptoms will be rated as 0 percent disabling.  
Mild residual symptoms will be rated as 10 percent disabling 
and severe symptoms will be assigned a 30 percent disability 
rating.  

Under Diagnostic Code 7319, a 10 percent rating is assigned 
for moderate irritable colon syndrome with frequent episodes 
of bowel disturbance and abdominal distress.  A 30 percent 
rating is in cases with severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation and more 
or less constant abdominal distress.  See 38 C.F.R. § 4.114.

The veteran was afforded a VA examination in June 2001.  The 
examiner noted the veteran's service history with episodes of 
diarrhea, constipation and pain as well as past surgeries in 
1998 and 1999.  His complaints of current symptomatology 
during the June examination included daily use of Metamucil 
for his irritable bowel syndrome, loose stools approximately 
once per month, bloating without pain and reflux.  The 
veteran reported the absence of weight gain or loss in the 
previous year.  On physical examination, there were no signs 
of anemia.  Bowel sounds were active in all four quadrants.  
No organomegaly was noted.  There was some episgastric 
tenderness; however, no masses were palpated.  

He was afforded another VA examination in September 2003.  
The examiner noted that the veteran was initially diagnosed 
with irritable bowel syndrome and that he had bouts of 
diarrhea and constipation.  Following his hemicolectomy in 
1999, the veteran reported that taking Metamucil promoted 
daily bowel movements without diarrhea and constipation.  He 
did not experience vomiting but did have occasional nausea as 
well as reflux.  He also reported that his weight was steady.  
Diagnostic tests reflected the absence of anemia.   

On the day following the September VA examination, the 
veteran was seen for increasing problems with indigestion 
inter alia.  Outpatient treatment records to May 2004 reflect 
fine-tuning to medications.  Outpatient treatment records 
from May 11, 2004 reflect results from a VA general 
assessment examination.  At that time, the veteran was 
without distress; the abdomen component was reported as soft 
and non-tender, without organomegaly, normal bowel sounds and 
without pulsatile masses or bruits.

The veteran was also afforded an abdominal ultrasound in May 
2004.  A small complex mass appeared along the superior 
aspect of the left hepatic lobe, which was recommended for 
further evaluation by CT scanning.  No other abnormality was 
appreciated.  A CT scan revealed no pelvic mass lesions or 
abnormal fluid collections.  The attending physician reported 
CT scan of the abdomen and pelvis without a hepatic mass as 
essentially normal.   

At his hearing before the undersigned in July 2004, the 
veteran reported essentially constant abdominal distress 
together with episodes of diarrhea and constipation on a 
weekly basis.  

Review of the record reveals the veteran's long-standing 
complaint of chronic constipation treated with Metamucil.  It 
appears that he has more or less constant abdominal distress 
with diarrhea and constipation.  With application of the 
benefit of the doubt rule, the Board finds that the veteran 
has met the schedular criteria for a 30 percent rating under 
Diagnostic Code 7319.  This evaluation is the maximum 
available rating for irritable colon syndrome.  

In so deciding, the Board has deemed the veteran as competent 
to describe his gastrointestinal symptoms.  In fact, the 
Board has relied on his report of symptoms in the assignment 
of the 30 percent rating under Diagnostic Code 7319.  The 
competent medical evidence, which includes CT scans and 
medical opinion fails to establish entitlement to further 
compensation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. §3.159 (2004).  

The preponderance of the evidence, however, weighs against a 
rating in excess of 30 percent under any other criteria which 
could be applied.  In this respect, there has been no 
evidence of definite partial obstruction, severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage during the appeal period, which would be a 
requirement for a higher rating under Diagnostic Code 7301.

In addition to the above criteria, weight loss and anemia are 
used to evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112.  The 
presence of anemia in connection with gastrointestinal 
disorders, likewise, is considered to be reflective of 
serious symptomatology.  However, as noted above, neither 
weight loss nor anemia is shown to be a manifestation of the 
veteran's service connected disability. 

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, the appellant's diagnosed GERD does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  In this case, the 
symptomatology associated with gastroesophageal reflux 
disease would be rated according to the analogous condition 
of hiatal hernia under Diagnostic Code 7346.  However, in 
order to establish entitlement to a 30 percent rating 
thereunder, there should be manifestations of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Such manifestations are neither 
demonstrated or approximated.  The Board also concurs with 
the veteran's representative who contends that in the absence 
of peritoneal adhesions, evaluation under Diagnostic Code 
7301 would not be more beneficial.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any higher 
rating for the claimed disability.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the 
benefit of the doubt rule applies only when the positive and 
negative evidence renders a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's gastrointestinal disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care recently.  Thus, there is 
no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in July 2001 and November 
2002 as well as the Statement of the Case issued in September 
2002 and the Supplemental Statement of the Case (SSOC) of 
October 2003.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  

Additional medical consultation and treatment records were 
received on July 15, 2004 and in August 2004 after the case 
had been certified to the Board by the agency of original 
jurisdiction (AOJ).  Although such evidence has not first 
been considered by the AOJ, the veteran, at his hearing 
before the undersigned in July 2004, indicated that such 
evidence would be forthcoming, and he expressly waived 
referral of such evidence to the AOJ.  38 C.F.R. § 20.1304 
(2004).  Consequently, a decision by the Board is not 
precluded.  

In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
The initial notice issued in July 2001 appears limited to 
claims of entitlement to service connection rather than 
increased rating claims, which is the issue presently before 
the Board.  Nevertheless, the subsequent VCAA notice issued 
in November 2002 has cured any defect in those regards.

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Even if the initial adverse 
rating action did not adequately comply with the VCAA, the 
veteran was not prejudiced by virtue of the rating action 
because the rating action, unfettered by legal doctrines such 
as res judicata or collateral estoppel, does not carry the 
same weight as a judicial or even other final administrative 
determinations vis-à-vis the claimant's appeal.  Furthermore, 
the SSOC of October 2003, issued after the VCAA notices, 
constitutes a decision that fully considered the VCAA.  
Additionally, the Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 


ORDER

A 30 percent rating, but no higher, for residuals of 
gallbladder removal with irritable bowel syndrome and 
diverticulitis is granted, subject to regulations which 
govern the award of monetary benefits.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


